Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment entered on May 10, 2021 has addressed the claim objections & 35 USC 112(b) rejections set forth in the previous office action.  Claims 1-21 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 6,423,035 B1) (Das hereinafter) in further view of Lefebvre (US 2003/0152493 A1) (Lefebvre hereinafter), Sanderson et al (US 5,176,502 A) (Sanderson hereinafter) & Alaze et al (US 2014/0377114 A1) (Alaze hereinafter).
Regarding Claim 1, Das teaches:  A syringe pump (5) for accurately dispensing a fluid from a syringe (12), comprising: 
a frame (7); 
a linear rail (72) disposed in and connected to the frame (Figures 9 & 10); 
a travel block (22) disposed within the frame (Figure 10) and slidably connected to the linear rail (Figure 9); 
a connector (the axial side of the travel block that directly engages the plunger stem (21)) connected to the travel block (the identified connector (the axial side of the travel block) is integrally formed with the travel block, resulting in the identified connector being integrally connected to the body of the travel block.  This interpretation is supported by Sanderson who teaches in Figure 4 & describes in Column 8 - Lines 4-7 how a syringe pump comprises a power screw (110) rotatably driven by a motor (139) via a gear train (141 & 142), where a travel block (24) has a connector (106) that is provided on the travel block to serve as a fixed element for holding the plunger of the syringe in position (see Column 6 - Lines 48-51)) and connectable to the syringe (Figure 10; Column 5 - Lines 7-9); 
a power screw (15) having a first end rotatably supported within the frame (Figure 10; Das teaches how the power screw is rotatably mounted to a carriage (64) that is mounted to the pump casing (7), see Figure 10 & Column 5 - Lines 50-52) and a free second end opposite the first end of the power screw (see the annotation of Figure 10 below) wherein the travel block (22) is threadably connected to the power screw (Figure 10); and 
the power screw (15) being rotatably driven to effectively drive the travel block and the connector linearly along the linear rail thereby dispensing the fluid from the syringe (Figure 10; Column 4 - Lines 28-35).  

    PNG
    media_image1.png
    547
    730
    media_image1.png
    Greyscale

Das fails to teach:  having a valve assembly connectable to the syringe; and 
having the first end of the power screw rotatably supported by a floating arrangement of bearings.
Lefebvre does teach a syringe pump (Figure 1) having a syringe (48) that is driven by a motor (49), where the syringe is disposed within a frame (20), where a valve assembly (50) is connectable to the syringe (Figure 3), see paragraph 18.
The incorporation of a valve assembly into Das would provide the benefit of allowing the fluid being discharged by the syringe pump to be directed to different applications OR allow a solvent to be drawn through the system to reduce cross sample contamination carryover if the syringe pump is being used in a sample injection system (as described in Paragraphs 18 and 24).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump of Das to have a valve assembly, as taught by Lefebvre.  This would provide the benefit of allowing the syringe pump to be used to dispense fluid to different applications OR allow a solvent to be drawn through the system reduce cross sample contamination carryover. 
Sanderson teaches in Figure 4 and describes in Column 8 - Lines 4-7 how a syringe pump comprises a power screw (110) rotatably driven by a motor (139) via a gear train (141 & 142), where a journal bearing (144) rotatably supports the end of the power screw (see Figure 4).
While Sanderson teaches how bearings are used to support opposite ends of the power screw, Das is structurally designed such that the power screw (15) has one end rotatably supported by a portion of the (64; T) while the opposite end hangs freely within the plunger stem (21), see Figure 10.  Das also describes in Column 6 - Lines 31-35 how the plunger stem is cup-shaped so that the lead screw resides within the cavity created by the plunger stem without exerting any pressure on the plunger 20 or the plunger stem 21).  So because the power screw of Das only requires the power screw to be rotatably supported at one axial end, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that only one journal bearing (as taught by Sanderson) would be needed to support the fixed end of the power screw (see MPEP 2141.03 Paragraph I).  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump of Das/Lefebvre to have a the power screw rotatably supported at the fixed end by a bearing, as taught by Sanderson.  This would provide the benefit of ensuring that the power screw is radially secured 
While Sanderson teaches the use of a journal bearing to support the shaft, it would be appreciated that one of ordinary skill in the art at the effective filing date of the claimed invention would recognize that other types of bearings could be utilized to support the rotating shaft.  Alaze teaches how it is known to have a rotating shaft supported by a shaft bearing (30), where the shaft bearing is provided as what is known as a floating bearing (see Paragraph 37).  Das teaches how their lead screw (15) is mounted on a carriage (64) where the carriage is mounted to the pump casing (7), see Column 5 - Lines 50-52.  Das (as modified by Sanderson) has the shaft being supported in the carriage by a bearing.  Alaze teaches that it would have been known at the effective filing date that the bearing could have been a floating bearing.  Since Alaze describes that the shaft bearing is provided as what is known as a “floating bearing”, this would meant that the first end of Das’s lead screw (once modified to have Alaze’s shaft bearing) would also be rotatably supported by a floating arrangement of bearings.  PLEASE NOTE, because Das only requires the power screw to be rotatably supported at one axial end of the screw, the proposed modification would only be providing a shaft bearing only on one end of the power screw (see MPEP 2141.03 Paragraph I).
It is noted that a simple substitution of one known element (in this case, the journal bearing that was incorporated into Das in view of Sanderson) for another (in this case, a type of floating bearing) to obtain predictable results (in this case
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump of Das (as modified by Lefebvre & Sanderson) to have a the power screw rotatably supported at the fixed end by a journal bearing, as taught by Alaze.  This would provide the benefit of ensuring that the power screw is radially secured within the frame to ensure proper connection to the gear train (28) while also allowing the power screw to rotate, as evidenced by Sanderson. 
Regarding Claim 3, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 1, wherein Das further teaches:  wherein the travel block (22) further provides a substantially L-shaped structure having a base and a side wherein the base is substantially perpendicular to the side (see the annotation of Figure 9 below), and the base and side are disposed within housing (Figure 10).  

    PNG
    media_image2.png
    564
    698
    media_image2.png
    Greyscale

Regarding Claim 4, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 3, wherein Das further teaches:  wherein an extended portion is connected to and extends from the base (see the annotation of Figure 9 below; the base has a and is connected to the connector (As noted above, the axial side of the travel block that directly engages the plunger stem (21) is being interpreted as the connector.  Please note that the claim does not specify whether the extended portion was “directly” or “indirectly” connected to the connector, so this allows for a very broad interpretation of the limitation.  HOWEVER, the examiner would still hold that the identified extended portion (which receives the LED (207)) would be “directly connected to” the connector).  

    PNG
    media_image3.png
    564
    698
    media_image3.png
    Greyscale

Regarding Claim 5, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 1, wherein Das further teaches:  wherein a side of the travel block (22) is connected to a carriage, and the carriage is slidably connected to the linear rail (72) to support linear movement of the connector (see the annotation of Figure 9 below).  

    PNG
    media_image4.png
    564
    708
    media_image4.png
    Greyscale

Regarding Claim 6, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 1, wherein Das further teaches:  wherein the power screw (15) has a stopper (18) threadably attached to the power screw (Figure 8).  
Regarding Claim 7, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 6, wherein Das further teaches:  wherein a base of the travel block (22) has an aperture (23) extending therethrough for receiving and connecting the stopper to the travel block (Figure 10 shows an axial cross-section of the pump assembly that shows the identified half-nut (18), which is being interpreted as being the stopper, is disposed axially in the middle of the travel block (22).  Figures 8-9 show a radial cross-section of the travel block where the half-nut (18) is shown to flex into a recess formed in the travel block to allow the half-nut to engage with the power screw (15).  For the half-nut to be located in the middle of the travel block AND still arranged to be engage with the power screw (where the power screw extends axially through the aperture (23) formed in the body travel block (22)) would result in the travel block having a radially extending aperture that is receiving the half-nut/stopper AND connects the thereby allowing the travel block to travel linearly along the linear rail upon rotation of the power screw (Column 4 - Lines 30-33). 
Regarding Claim 10, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 1, wherein Das in view of Sanderson & Alaze further teaches:  wherein the first end of the power screw rotatably supported by the bearings (Das was modified in view of Sanderson to have the radially fixed end of the power screw to be supported by a bearing AND Das (as modified by Sanderson) was further modified in view of Alaze to have that bearing be a floating bearing, see the rejection of Claim 1 above) is an upper end, and the free second end of the power screw is a lower end located vertically below the first end (see the Figure 10 below; Please note that the claim doesn’t specify that this specific orientation of the free second end of the power screw as being “located vertically below the first end” is always maintained OR that this specific orientation is even maintained during operation of the syringe pump.  So the examiner holds that at some time in the life/usage of the syringe pump of Das, the frame would be oriented such that the dispensing tip (25) of the syringe (12) was pointed down, which would result in the free second end of the power screw being the lower end and located vertically below the first end (which is supported by the bearings).  FURTHERMORE, even if the claim did specify that the free second end of the power screw was located vertically below the first end of the power screw “during operation”, Sanderson shows in Figure 8 how such power screw driven syringe pumps can be oriented vertically during operation with the dispensing tip (155) of the syringe pointing down).  

    PNG
    media_image1.png
    547
    730
    media_image1.png
    Greyscale

Regarding Claim 11, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 1, wherein Das in view of Lefebvre further teaches:  wherein the valve assembly has at least one port communicable with the syringe (In view of Claim 1, Das was modified in view of Lefebvre to have a valve assembly (50) connected to the discharge of the syringe (48), see Figure 3, where the valve is movable between different positions to regulate the flow of the fluid, see Paragraphs 18-20.  This would result in the valve assembly having “at least one port” that was communicable with the syringe).  
Regarding Claim 12, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 11, wherein Das in view of Lefebvre further teaches:  wherein a motor rotates the valve assembly to select and position the at least one port (In view of Claim .  

Claims 2, 8, 9, 16, 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Das in further view of Lefebvre, Sanderson & Alaze as applied to claim 1 above, and in further view of Deak et al (US 2017/0056581 A1) (Deak hereinafter).
Regarding Claim 2, Das in view of Lefebvre, Sanderson & Alaze teaches the invention as disclosed above in Claim 1, wherein Das, Lefebvre & Alaze all fail to teach:  further comprising: a motor driven pulley connected to the power screw for rotatably driving the power screw.  
HOWEVER, Deak does teach how a syringe pump can comprise a mechanical transmission device connecting the motor and the lead screw, the mechanical transmission device being at least one gear and a reduction gear OR a pulley and a transmission belt (Paragraph 23).
It is noted that a simple substitution of one known element (in this case, the gear train 28 of Das) for another (in this case, a motor driven pulley, as taught by Deak) to obtain predictable results (in this case, a mechanical means for imparting a rotational force from the motor to the power screw) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  	
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump of Das (as modified in view of Claim 1) such that the motor was connected to the power screw by a motor driven pulley, as taught by Deak.  This is because the use of a pulley system as a mechanical transmission device for transmitting rotational force would have been well known to those having 
Regarding Claim 8, Das in view of Lefebvre, Sanderson, Alaze & Deak teaches the invention as disclosed above in Claim 2, wherein Das as modified in view of Deak teaches:  wherein the motor driven pulley provides a substantially cylindrical toothed pulley and a pulley belt for engaging and driving the toothed pulley (As noted above, in view of Claim 2 the gear train of Das was modified in view of Deak to comprise a motor driven pulley, which would have a cylindrical pulley & pulley belt).
While Deak does teach the use of a pulley as a mechanical transmission device for connecting the motor and the lead screw of a syringe pump (see Paragraph 23), Deak is silent regarding the pulley being specifically a toothed pulley.  
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the generic pulley of Deak to be specifically a toothed pulley is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the pulley be a toothed pulley versus the generic pulley as disclosed by Deak as long as the pulley system effectively functions as intended.  Since Deak discloses in Paragraph 23 how their pulley system is used to connect the motor to the lead screw of a syringe pump, then their pulley system (regardless of whether or not it is “toothed”) would function identically to the pulley system of the applicants invention (which is also directed to a pulley system for connecting a motor to a lead screw of a syringe pump).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the type of pulley being used 
Regarding Claim 9, Das in view of Lefebvre, Sanderson, Alaze & Deak teaches the invention as disclosed above in Claim 8, wherein Das as modified in view of Deak teaches:  wherein the cylindrical toothed pulley is connected to the power screw adjacent the bearings (Das teaches how the power screw is rotatably mounted to a carriage (64) that is mounted to the pump casing (7), see Figure 10 & Column 5 - Lines 50-52.  The examiner holds that for the power screw to be able to rotate, this type of support would be a journal bearing as evidenced by Sanderson.   Sanderson shows in Figure 4 & describes in Column 8 - Lines 4-7 how a syringe pump comprises a power screw (110) rotatably driven by a motor (139) via a gear train (141 & 142), where a journal bearing (144) rotatably supports the power screw.  Since in Das the gear is located adjacent to the bearing, once the gear train (28) of Das was replaced with a pulley system (as taught by Deak in Paragraph 23), this would result in the cylindrical toothed pulley to be adjacent to the bearing formed by the carriage (64) of Das).  

When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 16, Das teaches:  A method for assembling a syringe pump (5) that accurately dispenses fluid from a syringe (12) while simplifying the assembly of the syringe pump, comprising the steps of: 
providing a frame (7); 
connecting a linear rail (72) to the frame (Figures 9 & 10) wherein the linear rail (72) has a carriage slidably connected thereto (see the annotation of Figure 9 below) and is disposed within the frame (see Figure 10); 
connecting a travel block (22) to the carriage (The identified carriage is an integral part of the travel block, so the carriage would be “connected” to the travel block during the manufacturing process); 
connecting a stopper (18), threadably attached to a power screw (15), to the travel block (Figures 8-9); 
mounting a first end of the power screw within the frame (see the annotation of Figure 10 below); and 
connecting a connector (the axial surface of the travel block that directly engages the plunger stem (21) is being considered the connector) to the travel block (the identified connector (the axial side of the travel block) is integrally formed with the travel block, resulting in the identified connector being integrally connected to the body of the travel block.  This interpretation is supported by Sanderson who teaches in Figure 4 & describes in Column 8 - Lines 4-7 how a syringe pump comprises a power screw (110) rotatably driven by a motor (139) via a gear train (141 & 142), where a travel block (24) has a connector (106) that is provided on the travel block to serve as a fixed element for holding the plunger of the syringe in position (see Column 6 - Lines 48-51)) wherein the connector is connectable to a second end of the syringe  (Figure 10; Column 5 - Lines 7-9).
 

    PNG
    media_image4.png
    564
    708
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    547
    730
    media_image1.png
    Greyscale

Das fails to teach:  providing the frame with a valve assembly connectable to the syringe;
mounting a first end of the power screw to a floating arrangement of bearings disposed within the frame; and

However, Lefebvre does teach a syringe pump (Figure 1) having a syringe (48) that is driven by a motor (49), where the syringe is disposed within a frame (20), where a valve assembly (50) is connectable to the syringe (Figure 3), see paragraph 18.
The incorporation of a valve assembly into Das would provide the benefit of allowing the fluid being discharged by the syringe pump to be directed to different applications OR allow a solvent to be drawn through the system to reduce cross sample contamination carryover if the syringe pump is being used in a sample injection system (as described in Paragraphs 18 and 24).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump of Das to have a valve assembly, as taught by Lefebvre.  This would provide the benefit of allowing the syringe pump to be used to dispense fluid to different applications OR allow a solvent to be drawn through the system reduce cross sample contamination carryover. 
Sanderson teaches in Figure 4 & describes in Column 8 - Lines 4-7 how a syringe pump comprises a power screw (110) rotatably driven by a motor (139) via a gear train (141 & 142), where a journal bearing (144) rotatably supports the end of the power screw (see Figure 4).
While Sanderson teaches how bearings are used to support opposite ends of the power screw, Das is structurally designed such that the power screw (15) has one end rotatably supported by a portion of the (64; T) while the opposite end hangs freely within the plunger stem (21), see Figure 10.  Das also describes in Column 6 - Lines 31-35 how the plunger stem is cup-shaped so that the lead screw resides within the cavity created by the plunger stem without exerting any pressure on the plunger 20 or the plunger stem 21).  So because the power screw of Das only 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump of Das/Lefebvre to have a the power screw rotatably supported at the fixed end by a bearing, as taught by Sanderson.  This would provide the benefit of ensuring that the power screw is radially secured within the frame to ensure proper connection to the gear train (28) while also allowing the power screw to rotate. 
While Sanderson teaches the use of a journal bearing to support the shaft, it would be appreciated that one of ordinary skill in the art at the effective filing date of the claimed invention would recognize that other types of bearings could be utilized to support the rotating shaft.  Alaze teaches how it is known to have a rotating shaft supported by a shaft bearing (30), where the shaft bearing is provided as what is known as a floating bearing (see Paragraph 37).  Das teaches how their lead screw (15) is mounted on a carriage (64) where the carriage is mounted to the pump casing (7), see Column 5 - Lines 50-52.  Das (as modified by Sanderson) has the shaft being supported in the carriage by a bearing.  Alaze teaches that it would have been known at the effective filing date that the bearing could have been a floating bearing.  Since Alaze describes that the shaft bearing is provided as what is known as a “floating bearing”, this would meant that the first end of Das’s lead screw (once modified to have Alaze’s shaft bearing) would also be rotatably supported by a floating arrangement of bearings.  PLEASE NOTE, because Das only requires the power screw to be rotatably supported at one axial end of the screw, the proposed 
It is noted that a simple substitution of one known element (in this case, the journal bearing that was incorporated into Das in view of Sanderson) for another (in this case, a type of floating bearing) to obtain predictable results (in this case, a bearing capable of rotatably supporting the rotating shaft during operation) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump of Das (as modified by Lefebvre & Sanderson) to have a the power screw rotatably supported at the fixed end by a journal bearing, as taught by Alaze.  This would provide the benefit of ensuring that the power screw is radially secured within the frame to ensure proper connection to the gear train (28) while also allowing the power screw to rotate, as evidenced by Sanderson. 
Deak does teach how a syringe pump can comprise a mechanical transmission device connecting the motor and the lead screw, the mechanical transmission device being at least one gear and a reduction gear OR a pulley and a transmission belt (Paragraph 23).
It is noted that a simple substitution of one known element (in this case, the gear train 28 of Das) for another (in this case, a motor driven pulley, as taught by Deak) to obtain predictable results (in this case, a mechanical means for imparting a rotational force from the motor to the power screw) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  	
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump of 
Regarding Claim 20, Das in view of Lefebvre, Sanderson, Alaze & Deak teaches the method as disclosed above in Claim 16, wherein Das as modified by Sanderson & Alaze in view of Claim 16 further teaches:  wherein mounting the first end of the power screw to bearings disposed within the frame (As noted above, Das was modified in view of Claim 16 to have the lead screw (15) mounted to the carriage (64) by a bearing (as taught by Sanderson), where Alaze further teaches how it would have been known to have that bearing be a type of floating bearing, see the rejection of Claim 16 above) further comprises the steps of: 
allowing the bearings to float into position to provide proper alignment of the power screw relative to the linear rail (The applicant describes in Paragraph 15 how the bearings are allowed to “float into position” by having the first end of the power screw supported by bearings while allowing the second opposite end of the power screw to be a free end.  Das is structurally identical to the applicants invention where the power screw (15) has one end rotatably supported by the frame while the opposite end hangs freely within the plunger stem (21), please note Das clearly describes in Column 6 - Lines 31-35 how the plunger stem is cup-shaped so that the lead screw resides within the cavity created by the plunger stem without exerting any pressure on the plunger 20 or the plunger stem 21).  Das was then modified by Sanderson & Alaze to have the first end of the screw being mounted to the carriage of the frame by a floating bearing.  Because Das (as modified in view of Claim 16) is structurally identical to the applicants claimed invention 
Regarding Claim 21, Das in view of Lefebvre, Sanderson, Alaze & Deak teaches the method as disclosed above in Claim 20, wherein Das further teaches:  wherein allowing the bearings to float into position to provide proper alignment of the power screw relative to the linear rail further comprises the steps of: 
allowing a second opposite end of the power screw to hang freely downward to provide proper alignment of the power screw relative to the linear rail (As noted above in the rejection of Claim 20, Das teaches how the second opposite end of the power screw (the end received within the cavity formed by the cup-shaped plunger stem (21)) is hanging freely, see Column 6 - Lines 31-35, and having the end hanging freely “downward” would be dependent on the orientation of the syringe pump).  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Das in further view of Lefebvre, Sanderson & Alaze as applied to claim 6 above, and in further view of Bode et al (US 2017/0220021 A1) (Bode hereinafter).
Regarding Claim 13
However, Bode does teach it is known that the method for machining parts for an assembly comprise acquiring first sensor data for a surface of the first part & second sensor data for a second part, where a surface model is generated using this sensor data to nominally position/machine the other components (see Abstract; Paragraphs 9 & 26).  Bode continues to specify that the surfaces used can include an exterior surface of the part, an interior surface of the part, or both (see Paragraph 36) AND this method of machining will meet a desired level of accuracy and consistency based on the actual machined configurations of the first part and the second part, as well as more quickly & accurately identify the locations that need machining to improve the efficiency of the overall process of building the assembly (see Paragraph 63).  
So this teaching of Bode (of acquiring at least two surfaces for sensor data to create surface models for the machining process) would read on the limitation of a pair of adjoining surfaces establish datums for enhancing the accuracy of the syringe pump.  Please note that the claim, as written, does not explicitly describe the pair of surfaces as adjoining each other, only that they are a pair of adjoining surfaces (each surface is adjoined to something).  HOWEVER, the examiner would note that even if the claim was amended to specify that the pair of surfaces were adjoined to each other (similar to how the surfaces are described in Claims 14 & 15), the examiner holds that this still would not be sufficient to overcome the prior art because the applicant has not described how having the two established datum surfaces be adjoining each other would solve any stated problem OR provide any unexpected results (as compared to having the pair of surfaces not touching).  As long as the machining process effectively functions as intended, the specific surfaces used is not described as being pertinent to the claimed invention.  The examiner holds that this is supported by Bode who describes in Paragraph 36 how the surfaces of the parts can 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the syringe pump assembly of Das such that the various components are manufactured using the machining process, where two adjacent surfaces are established as datum points, as taught by Bode.   The use of machining by established datums would ensure that the pump components are manufactured accurately by having the datum surfaces act as fixtures during the machining process.
Regarding Claim 14, Das in view of Lefebvre, Sanderson, Alaze & Bode teaches the invention as disclosed above in Claim 13, wherein while Das as modified in view of Bode teaches: wherein the pair of adjoining surfaces are machined to establish machine datums and enhance the accuracy of the alignment between the linear rail and the frame. (In view of Claim 13, Das was modified by Bode to have the pumping components machined by a machined tool by establishing at least two surfaces as datum points during the machining process (see the rejection of Claim 13 above)).   
While Das in view of Bode does teach manufacturing the pumping components using the machining process & establishing datum surfaces, they are silent specifically regarding: wherein the pair of adjoining surfaces are located on the linear rail and the frame.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the specific surfaces of the pump components of Das that were established as datum surfaces for the machining process (as taught by Bode) would have been an obvious design choice to a person having ordinary skill in the art that does not hold any patentable significance because the specific use of the adjoining surfaces of the linear rail & frame as the datum surfaces is not described as solving any specific problem OR shown to result in any novel/unexpected result.
Regarding Claim 15, Das in view of Lefebvre, Sanderson, Alaze & Bode teaches the invention as disclosed above in Claim 13, wherein while Das as modified in view of Bode teaches: wherein the pair of adjoining surfaces are machined to establish machine datums and enhance the accuracy of the alignment between the side of the travel block and a carriage (see the annotation of Figure 9 below; In view of Claim 13, Das was modified by Bode to have the 

    PNG
    media_image4.png
    564
    708
    media_image4.png
    Greyscale

While Das in view of Bode does teach manufacturing the pumping components using the machining process & establishing datum surfaces, they are silent specifically regarding: wherein the pair of adjoining surfaces are located on the side of the travel block and the carriage.
HOWEVER, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring the machining process of Bode to have the pair of established datum surfaces be SPECIFICALLY the side of the travel block and the carriage would be an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in using those specific surfaces, as long as the machining process effectively functions as intended.  The examiner holds that this is supported by Bode who describes in Paragraph 36 how the surfaces of the parts can include “an interior surface of the part”.  So looking to Figure 1 of Bode, the first surface of the first part (101) could be the interior surface defined by the hole (108) and the second surface of the second part (102) 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that the specific surfaces of the pump components of Das that were established as datum surfaces (as taught by Bode) would have been an obvious design choice to a person having ordinary skill in the art that does not hold any patentable significance because the specific use of the adjoining surfaces of the side of the travel block & carriage as the datum surfaces is not described as solving any specific problem OR shown to result in any novel/unexpected result.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Das in further view of Lefebvre, Sanderson, Alaze & Deak as applied to claim 16 above, and in further view of Bode.
When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  
Regarding Claim 17, this claim is directed to the method steps that would be carried out by the apparatus as previously disclosed in Claim 13.  Therefore, Claim 17 is rejected under the same prior art and motivations as those used in the rejection of Claim 13. 
Regarding Claim 18
Regarding Claim 19, this claim is directed to the method steps that would be carried out by the apparatus as previously disclosed in Claim 15.  Therefore, Claim 19 is rejected under the same prior art and motivations as those used in the rejection of Claim 15. 

Response to Arguments
The applicants arguments entered on May 10, 2021 have been fully considered.
The examiner agrees that the proposed amendments would overcome the claim objections & 35 USC 112(b) rejections set forth in the previous office action.
With respect to the applicants arguments against the previously cited prior art, the examiner agrees that none of the prior art provide a clear teaching of the screw being supported by “floating arrangement of bearings”, as required by the amendment to the claims.
HOWEVER, this amendment has modified the scope of the claimed invention, thereby necessitating a new ground of rejection and rendering the applicants arguments moot.  As noted in the rejection above, the examiner was able to find a new reference that provided a clear teaching that a rotating shaft of a pump can be supported by a shaft bearing known as a floating bearing (see Paragraph 37 of Alaze).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746 

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746